OPINION — AG — ** COUNTIES — ZONING ** PURSUANT TO THE PROVISIONS OF 19 Ohio St. 865.51 [19-865.51] THRU 19 Ohio St. 865.69 [19-865.69], A COUNTY MAY 'NOT' ENGAGE IN ZONING AS SUCH; HOWEVER, THE COUNTY MAY ADOPT SUCH RULES AND REGULATIONS WHICH ARE NECESSARY FOR THE IMPLEMENTATION AND APPROVAL OF PLANS RELATED TO THE FUTURE DEVELOPMENT IN THE COUNTY. FURTHER, NO IMPROVEMENT MAY BE MADE WITHIN THE COUNTY OF A TYPE EMBRACED WITHIN THE PLAN OF THE COUNTY PLANNING COMMISSION UNLESS THE PROPOSED PLAN FOR SUCH IMPROVEMENT IS FIRST SUBMITTED TO THE COUNTY PLANNING COMMISSION FOR WRITTEN RECOMMENDATIONS. (PLANNING, COUNTY, ZONE, IMPROVEMENTS RULES AND REGULATIONS) CITE: 19 Ohio St. 865.51 [19-865.51], 19 Ohio St. 865.59 [19-865.59], 19 Ohio St. 865.57 [19-865.57], SENATE BILL NO. 320 (STEVEN E. MOORE)